         Case 3:21-cv-00121-JWD-EWD                     Document 65         09/15/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

BROOK PLAISANCE, ET AL.                                                CIVIL ACTION NO.

VERSUS                                                                 21-121-JWD-EWD

STATE OF LOUISIANA, ET AL.

                         TELEPHONE STATUS CONFERENCE REPORT

        A telephone conference was held before Magistrate Judge Erin Wilder-Doomes on

September 15, 2021, with the following participants:

        PRESENT:          Wendy Manard
                          Saima A. Akhtar
                          Ellyn Clevenger
                          Katherine Deabler-Meadows
                          Greg Bass
                          Counsel for Plaintiffs,
                          Brook Plaisance, et al.

                          Rachel P. Dunaway
                          Kellen J. Matthews
                          William B. Gaudet
                          Counsel for Defendants,
                          Louisiana Workforce Commission and
                          Secretary Ava DeJoie

        The undersigned set this telephone conference to discuss the Ex Parte Motion to Amend

Scheduling Order, 1 filed by Defendants Louisiana Workforce Commission and Secretary Ava

DeJoie. The parties presented argument. Notwithstanding that the parties were ordered to confer

and submit a proposed schedule, 2 and that the proposed schedule submitted 3 was adopted almost

entirely by the Court, 4 the current schedule is not workable. 5 Accordingly, the current limited


1
  R. Doc. 60.
2
  R. Doc. 49.
3
  R. Doc. 50.
4
  R. Doc. 53.
5
  For example, the schedule has a deadline to complete fact discovery of December 15, 2021 but the parties’ briefing
deadlines regarding the Motion for Class Certification and deadlines to submit expert reports are before that date.

cv38aT0:35
          Case 3:21-cv-00121-JWD-EWD                      Document 65          09/15/21 Page 2 of 2




scheduling order 6 will be vacated. The parties requested the opportunity to confer and submit a

revised proposed schedule. The parties will be required to confer 7 and file a joint motion to adopt

amended scheduling order by no later than September 29, 2021. 8

         IT IS ORDERED that the Ex Parte Motion to Amend Scheduling Order, 9 filed by

Defendants Louisiana Workforce Commission and Secretary Ava DeJoie, is GRANTED in part.

The current scheduling order 10 is VACATED. The parties shall confer and file a joint motion to

adopt amended scheduling order by no later than September 29, 2021.

         Signed in Baton Rouge, Louisiana, on September 15, 2021.


                                                       S
                                                       ERIN WILDER-DOOMES
                                                       UNITED STATES MAGISTRATE JUDGE




While Plaintiffs argue that the current fact discovery deadline was intended to apply to all fact discovery in the case,
that is not what was contemplated by the Court in developing a limited scheduling order that contained deadlines
applicable only to class certification and the requested preliminary injunction. The revised proposed schedule should
contain only those deadlines applicable to class certification and preliminary injunction. The parties will be given the
opportunity to propose a schedule for any remaining pretrial matters after a ruling on class certification and the
preliminary injunction. See R. Doc. 52 (“[N]o later than 30 days following the issuance of rulings on Plaintiffs’
Motion for Class Certification and for Preliminary Injunction, the parties will jointly file a motion for entry of a
proposed scheduling order for the remaining deadlines in the case.”).
6
  R. Doc. 53.
7
  The parties should also discuss any issues regarding outstanding discovery.
8
  To the extent the parties do not agree on deadlines, they shall each submit proposed deadlines in one document with
a brief statement of their position as to the disagreement.
9
  R. Doc. 60.
10
   R. Doc. 53.


                                                      2
